Earl Warren: Number 14, Original, State of Louisiana, Plaintiff, versus State of Mississippi et al. Mr. Madden.
John L. Madden: Mr. Chief Justice and may it please the Court. Set down for our argument at this time is a motion of the State of Louisiana for a leave to file a complaint against the State of Mississippi based upon a boundary dispute between those states in the area of the Mississippi River. Included in the motion is a prayer that all proceedings be stayed in the case of Joseph S. Zuccaro et al. versus Humble Oil & Refining Company, which is Civil Action Number 1011 on the docket of the United States District Court for the Western District of the Southern -- the Western Division of the Southern District of Mississippi. That stay is requested because of the dominant issue in that case as to the location of a producing well and the only way that the Court could possibly decide this case would be to decide the boundary dispute that exist between Mississippi and Louisiana. If we had only one case to present in the argument, that we would like to make today, it is Durfree versus Duke. That is the sole substance of our argument. It is a very logical opinion, very intelligently presented and when read particularly when Judge -- when Mr. Justice Black's concurring opinion is read with it then I think we have the answer to the problem as presented here today. Now, we have here a chart, we want to show something about the locale of this dispute. Heights rises, its circumstances and anything that the Court may be interested in. Realizing, however, that we are here asking to come in the Court, we're not here on the merits but as I take it from this very learned opinion that there's only one way or two ways to settle a boundary dispute between states. One is in the original jurisdiction of this Court and the other one is in a compact according to Article I, Section 10 of the Constitution. It seems to me that so far as our motion is concerned, we -- we certainly should not have to sit by and find out what the Federal District Court in Mississippi is going to do about the boundary. So we have no forum except to come here. Now --
Speaker: Could you intervene in the private litigation?
John L. Madden: We -- we could Mr. Justice Harlan but we do not wish to because we will find ourselves in the same position almost as if Mississippi would come in and we would not come in. You see, we wouldn't have those two States vis-a-vis each other, contending in that same court and there would be no judgment that would be binding it if Louisiana would -- would come into it, then the judgment down there would not be binding upon the State of Mississippi. Now, we -- we think that there are some five questions that we should go into as briefly or as fully as our time would permit and if the Court directs it, one does have jurisdiction, then properly invoked. Second, is the justiciable controversy presented. Third, are the States of Mississippi and Louisiana, the real parties of interest?
William J. Brennan, Jr.: I didn't hear that quite.
John L. Madden: Are the States of Mississippi and Louisiana, the real parties of interest? Fourth, does the complaint state a cause of action? Fifth, should the proceedings in the United States District Court be stayed? Now, the jurisdiction of this Court is invoked of course under Article III, Clause 2, paragraph 2 of the Constitution in which the jurisdiction is conferred upon this Court and simply which the state is a party. Then in Section 1251, Title 28, United States Code annotated, paragraph 81, there is a -- original and exclusive jurisdiction if the controversy was between the States. Now, if there is a controversy of the state with a -- with the citizens of another State then that is the original jurisdiction. Now we have had to bring in as defendants in this case, Humble Oil & Refining Company which is Louisiana's own lessee and the Zuccaros who are claiming the land in Mississippi. I'll get into that in a minute to show why they're claiming to this water bottoms rather than a -- than the State of Mississippi because they are parties down then the suit below and I think that whether they are essential defendants or not, they certainly should be nominal defendants in here to present any objection if they might have to in defining of this complaint. Now, I have here by my side and to the back of me an easel on which a map is presented.
William J. Brennan, Jr.: Mr. Madden, may I just ask, you're not suggesting that these private parties are necessary for this?
John L. Madden: No sir.
William J. Brennan, Jr.: In other words, you might -- your position is you could have brought this -- Louisiana could have brought this lawsuit against Mississippi and have ignored what's going on with this (Voice Overlap) --
John L. Madden: Yes and -- Mr. Justice Brennan, I think I'll have to clarify that answer in this respect and that Louisiana now is one of a -- practically, all the States of the Union that have the right title to navigable water bottoms by raising of a title that is by virtue of its inherent sovereignty and has held on to that. But in Mississippi, the riparian owner owns the thread of the stream whether the stream is navigable or not. Now since title and boundary has some qualities and elements that together or still we do not say that the Zuccaros are indispensable but they're certainly -- if we could distinguish between indispensable and unnecessary, then I think they should be before this Court. They and the State of Mississippi have come in jointly and answered it or rather filed an objection to the filing of this complaint.
William J. Brennan, Jr.: But that any -- any -- in other words, what you're telling me, this is not really necessarily a fight between private parties in that sense, is that it? That there is at least connected with that kind of claim something of Mississippi's claim intertwined, is that it?
John L. Madden: Yes. For instance, Louisiana's interest, I -- that would be taken up in time by my co-counsel but Louisiana has a two-fold interest in this matter. First, is proprietary interest, it owns these navigable water bottoms and it owns this producing well, that is the -- that's on state own land and it gets ruined, a substantial (Inaudible). At the same time, the state has the sovereignty interest, the governmental interest that -- of regulating the production of the well, police powers and all of those are powers of sovereignty. Now, Mississippi has those two, that's why they're in here because this boundary is so linked up with the question of a -- of its jurisdiction and of its sovereignty that it is necessarily a party before this Court and an -- an indispensable party because the judgment in favor of Louisiana on the boundary matter, of course would not be binding anywhere if the -- if it -- the other state involved was not before the Court. Now, I want to get to -- this is not presented, may it please the Court, with any idea in mind of trying to take – to state Louisiana's position on any controversial issue but simply to show the Court the locale. Now, this map was that if you're -- to some (Inaudible) miles above Natchez, Mississippi and it run going down for about 40 miles below. Now, you will notice very large loops in that river and that's not just common to that particular area but it's all the way from Cairo, Illinois down to Baton Rouge, Louisiana. Now in the Great Flood of 1927, the Corps of Engineers decided that they were going to have to devise some plan of shortcut of this river on the way to the dock and there were some 15 cuts. In some of those instances, there were all erosions, man-made erosions but it made no particular consequence because when the water got through the -- the channel, it -- it went back to its old channel and so there wasn't any question there of -- of any -- any change in the boundary. Now we get to this Glasscock Cutoff right here which is one of the most tremendous conversations that the Corps of Engineers have -- have -- have ever protected and tried to harness these waters of this area here. Now this area is called (Inaudible) band area, that's the area in which the suit of Esso Standard versus Jones were decided by a Louisiana Court in which has absolutely nothing to do with this case because this case here, what we are dealing with now is the Mississippi River not an old flow that comes through here. That involved the Esso case -- involved a question of where the State owned land and that of riparian owners ended, and again, in an area west of the river. Now, in this case, when this -- the water started and comes down here and so were trying to get the (Inaudible) the water out of proposition. The water was going very, very heavily against the Louisiana bank. The plan at first was to -- was to have this in -- into to this bank of the Mississippi side here and that was a direct channel and get it out of this bend but they found out after many years, they have effort that it was too resistant. Then the channel went at great speed directly across where you can see the green line here in this part of the river. Now we say that this producing well was drilled on Louisiana land. We do not even say now that this well or is not in Louisiana soil.
Earl Warren: Where was -- where is the well?
John L. Madden: The well, may it please the Court, is located approximately in this (Inaudible)
Earl Warren: Yes.
John L. Madden: My point is this.
Earl Warren: Yes.
John L. Madden: And the least -- the Louisiana stream runs out on the dam in Mississippi River into (Inaudible) point here.
William J. Brennan, Jr.: Is the well in the riverbed itself?
John L. Madden: Yes. Now, the Mississippi says that this well is in Mississippi territory, we say it's Louisiana. But now we have -- we say this that if that well has -- is in the State of Mississippi now, then it was brought about by this avulsive action of a tunnel and that therefore, the original boundary should not be stirred. We're not getting into a question of accretion. Accretion is not involved in this matter. It's the underwater beds that's involved in this dispute. Now, may it please the Court, I believe I haven't got a minute just to begin probably the second thought of the argument and that's on the -- on the justiciable nature of the controversy.
Earl Warren: Would you like to start that (Voice Overlap) --
John L. Madden: I would like to --
Earl Warren: We'll recess now gentlemen.